Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/21/22 have been fully considered but they are not persuasive. 
For DP based on ‘893 patent, Applicant argues: 
a) for claim 1, ‘893 does not disclose “request” for sensor data (pages 1-2);
b) for claim 11, it cites “retrieve the sensor data measurements from the interface device using the BACnet protocol”, which is different from “retrieve first sensor data from the control device using a Building Automation Control Network (BACnet) protocol” of claim 10 of ‘893”.
In response, Examiner respectfully disagree: 
a) ‘893 patent discloses interface protocol BACnet (claim 1), which suggests “request” and “response” (see [0044]-[0053] and FIG. 4 of the specification of the pending application, such as FIG. 4 shows protocol interface 431 and 412 with protocol being “BACnet” ([0044]) and “The requests and responses would be facilitated by the data communication protocol” ([0048])). “retrieving, by a first wireless node in a building using a Building Automation Control Network (BACnet) protocol, first sensor data from a control system device in a building, the control system device configured for operation as part of a building control system to control a Heating, Ventilation and Air Conditioning (HVAC) function in the building” (claim 1 of ‘893) is the consequence of “request” and “response” of the BACnet protocol;
b) the “control device” of claim 10 of ‘893 reads on “the interface device” of claim 11.
For DP based on ‘141 patent, Applicant’s argument is persuasive, and the DP rejection has been withdrawn.
 For DP based on ‘767 patent, Applicant argues “The receipt of a BACnet ‘request for one or more of the sensor data measurements’ is not the same as generating ‘a series of requests to obtain sensor data identified by the request configuration information from a wired device connected to the wireless node device’. This distinction is highlighted by the recitation of claim 1 in the present application of ‘transmitting, by the second communication interface, a response that includes the one or more of the sensor data measurements to the building control system device using the BACnet protocol.’ The later transmission ‘response’ is based on the ‘request’ as part of a request/response protocol.”.
In response, Examiner respectfully disagree: claim 1 of ‘767 recites “periodically generating, by the wireless node device, a request to obtain the sensor data”. In other words, the request was one of the series of requests to obtaining the sensor data. Therefore, the Applicants argument is not persuasive.
For DP based on ‘653 patent, Applicant argues “Claim 1 of the present application recites "storing, by the interface device, the received sensor data measurements in a memory of the interface device". The Examiner then refers to claim 6 of the '653 Patent as reciting "receiving, by a gateway device in a building via wireless communication, sensor data". Not only does claim 6 not recite what the Examiner alleges, but the Examiner also refers to a gateway device which is distinct from the interface device of claim 1 of the present application”.
In response, Examiner respectfully disagree: First, the gateway device in the building is an interface device that receive sensor data. Note that the “interface device of claim 1” of the present application is very broad, any device that having an interface that receives data can be considered as an interface device. Therefore, Applicant’s argument is not persuasive.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10833893 (hereinafter P10833893). 
For claim 1, P10833893 discloses a method (claim 1 “A method”), comprising: 
receiving, by a first communication interface in an interface device, sensor data measurements generated by a plurality of sensors contained in a corresponding plurality of wireless node devices, wherein the plurality of wireless node devices are installed in a building in which the interface device is installed (claim 1 “retrieving, by a second wireless node in the building, second sensor data generated by a second set of one or more sensors that are supported by the second wireless node …”; ); 
storing, by the interface device, the received sensor data measurements in a memory of the interface device (suggested by claim 1 “retrieving, by a second wireless node in the building, second sensor data”); 
receiving, by a second communication interface in the interface device, a request for one or more of the sensor data measurements from a building control system device in the building, the building control system device connected to the interface device via a wired connection, the wired connection supporting a Building Automation Control Network (BACnet) protocol (claim 1 “retrieving, by a first wireless node in a building using a Building Automation Control Network (BACnet) protocol, first sensor data from a control system device in a building, the control system device configured for operation as part of a building control system to control a Heating, Ventilation and Air Conditioning (HVAC) function in the building”); and 
transmitting, by the second communication interface, a response that includes the one or more of the sensor data measurements to the building control system device using the BACnet protocol (claim 1 “transmitting, by the first wireless node, the first sensor data to a gateway device in the building via a first wireless communication, the gateway device operating independently from the building control system and having a wide area network connection with a host system that is remote from the building”). 
For claim 11, P10833893 discloses an interface device, comprising 
a first communication interface that enables the device to receive sensor data measurements generated by a plurality of sensors contained in a corresponding plurality of wireless node devices, wherein the plurality of wireless node devices are installed in a building in which the interface device is installed (claim 10 “a second wireless node having a second wireless transceiver, the second wireless node configured to retrieve second sensor data generated by a second set of one or more sensors that are supported by the second wireless node, the second wireless transceiver transmitting the second sensor data to the gateway device … the second sensor data into a data visualization of physical conditions in the building”; );; 
a memory configured to store the received sensor data measurements (suggested by claim 10 “retrieve second sensor data generated by a second set of one or more sensors that are supported by the second wireless node”); and 
a second communication interface enabled via a wired connection between the interface device and a building control system device in a building, the wired connection supporting a Building Automation Control Network (BACnet) protocol, which enables the building control system device to retrieve the sensor data measurements from the interface device using the BACnet protocol (claim10 “a first wireless node having a first wireless transceiver and a first wired interface with a control system device in a building, the control system device configured for operation as part of the building control system, the first wireless node configured to retrieve first sensor data from the control device using a Building Automation Control Network (BACnet) protocol, the first wireless transceiver transmitting the first sensor data to the gateway device”). 
As to claims 2 and 12, P10833893 discloses claims 1 and 11, wherein each of the plurality of wireless node devices includes a plurality of indoor air quality sensors (claim 1 “second sensor data generated by a second set of one or more sensors that are supported by the second wireless node” and claim 5 “the second sensor data includes indoor air quality data”).
As to claims 3 and 13, P10833893 discloses claims 2 and 12, wherein the plurality of indoor air quality sensors includes particulate matter and volatile organic compound sensors (claim 6 “the indoor air quality data includes carbon dioxide, Particulate Matter (PM), and Volatile Organic Compound (VOC) data”).
As to claims 4 and 14, P10833893 discloses claims 3 and 13, wherein the plurality of indoor air quality sensors further includes a carbon dioxide sensor (claim 6 “the indoor air quality data includes carbon dioxide, Particulate Matter (PM), and Volatile Organic Compound (VOC) data”).
As to claims 5 and 15, P10833893 discloses claims 1 and 11, wherein the building control system device controls a Heating, Ventilation and Air Conditioning (HVAC) function in the building (claim 1 “the control system device configured for operation as part of a building control system to control a Heating, Ventilation and Air Conditioning (HVAC) function in the building”).
As to claims 6 and 16, P10833893 discloses claims 1 and 11, wherein the first communication interface is a wireless communication interface (claim 6 “the indoor air quality data includes carbon dioxide, Particulate Matter (PM), and Volatile Organic Compound (VOC) data”).
As to claims 7 and 17, P10833893 discloses claims 6 and 16, wherein the wireless communication interface is based on the IEEE 802.15.4 protocol (claim 2 “the first wireless communication is based on the IEEE 802.15.4 protocol”).
As to claims 8 and 18, P10833893 discloses claims 6 and 16, wherein the wireless communication interface enables communication with a gateway device (claim 1 “transmitting, by the first wireless node, the first sensor data to a gateway device in the building via a first wireless communication, the gateway device operating independently from the building control system and having a wide area network connection with a host system that is remote from the building”).
As to claims 9 and 19, P10833893 discloses claims 7 and 17, wherein the gateway device forms a wireless network with the plurality of wireless node devices (claim 1 “retrieving, by a first wireless node in a building …  retrieving, by a second wireless node in the building, second sensor data …”).
As to claims 10 and 20, P10833893 discloses claims 1 and 11, wherein the sensor data measurements stored in the memory are processed by a host system at a location remote from the building (claim 1 “transmitting, by the first wireless node, the first sensor data to a gateway device in the building via a first wireless communication, the gateway device operating independently from the building control system and having a wide area network connection with a host system that is remote from the building”).
Claims 1, 6-10, 11, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10652767 (hereinafter P10652767). 
For claim 1, P10652767 discloses a method (claim 1 “A method”), comprising: 
receiving, by a first communication interface in an interface device, sensor data measurements generated by a plurality of sensors contained in a corresponding plurality of wireless node devices, wherein the plurality of wireless node devices are installed in a building in which the interface device is installed (suggested by claim 1 “the wireless node device to generate a series of requests to obtain sensor data”); 
storing, by the interface device, the received sensor data measurements in a memory of the interface device (suggested by claim 1 “storing received sensor data”); 
receiving, by a second communication interface in the interface device, a request for one or more of the sensor data measurements from a building control system device in the building, the building control system device connected to the interface device via a wired connection, the wired connection supporting a Building Automation Control Network (BACnet) protocol (claim 1 “periodically generating, by the wireless node device, a request to obtain the sensor data” and claim 4 “wherein the request is a BACnet request”); and 
transmitting, by the second communication interface, a response that includes the one or more of the sensor data measurements to the building control system device using the BACnet protocol (claim 1 “storing received sensor data based on a plurality of responses to the corresponding plurality of requests within the time period in a memory of the wireless node device; and transmitting the stored received sensor data to the gateway device upon a determination that the local network communication between the wireless node device and the gateway device is operational” and claim 4 “wherein the request is a BACnet request”). 
Claim 11 is rejected because it is an interface device that performs the method of claim 1 and has the same subject matter. 
As to claims 6 and 16, P10652767 discloses claims 1 and 11, wherein the first communication interface is a wireless communication interface (claim 1 “a wireless node device … a gateway device via communication in a local wireless network in the building”).
As to claims 7 and 17, P10652767 discloses claims 6 and 16, wherein the wireless communication interface is based on the IEEE 802.15.4 protocol (claim 2 “the first wireless communication is based on the IEEE 802.15.4 protocol”).
As to claims 8 and 18, P10652767 discloses claims 6 and 16, wherein the wireless communication interface enables communication with a gateway device (claim 1 “a gateway device via communication in a local wireless network in the building”).
As to claims 9 and 19, P10652767 discloses claims 7 and 17, wherein the gateway device forms a wireless network with the plurality of wireless node devices (claim 1 “a gateway device via communication in a local wireless network in the building”).
As to claims 10 and 20, P10652767 discloses claims 1 and 11, wherein the sensor data measurements stored in the memory are processed by a host system at a location remote from the building (claim 1 “the gateway device receiving the one or more configuration update packets from a location remote from the building via a wide area network connection”).
Claims 1-2 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9876653 (hereinafter P9876653). 
For claim 1, P9876653 discloses a method (claim 6 “A method”) comprising:
receiving, by a first communication interface in an interface device, sensor data measurements generated by a plurality of sensors contained in a corresponding plurality of wireless node devices, wherein the plurality of wireless node devices are installed in a building in which the interface device is installed (suggested by claim 6 “receiving, by a gateway device in a building via wireless communication, sensor data based on measurements by one or more sensors supported by a first wireless network node in the building”); 
storing, by the interface device, the received sensor data measurements in a memory of the interface device (suggested by claim 6 “receiving, by a gateway device in a building via wireless communication, sensor data” ); 
receiving, by a second communication interface in the interface device, a request for one or more of the sensor data measurements from a building control system device in the building, the building control system device connected to the interface device via a wired connection, the wired connection supporting a Building Automation Control Network (BACnet) protocol (claim 6 “receiving, by the second wireless network node via the external wired interface, a sensor information request from the master controller” and claim 8 “The method of claim 6, wherein the master controller is a BACnet controller”); and 
transmitting, by the second communication interface, a response that includes the one or more of the sensor data measurements to the building control system device using the BACnet protocol (claim 6 “transmitting, by the second sensor network node in response to the sensor information request, the sensor information received from the operation center to the master controller for delivery as an input to a building control system in the building”). 
Claim 11 is rejected because it is an interface device that performs the method of claim 1 and has the same subject matter.
As to claims 2 and 12, P9876653 discloses claims 1 and 11, wherein each of the plurality of wireless node devices includes a plurality of indoor air quality sensors (claim 1 “wherein the sensor information is information related to one of power consumption, temperature and air quality”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/           Primary Examiner, Art Unit 2462